 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1126 
In the House of Representatives, U. S.,

March 3, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4247) to prevent and reduce the use of physical restraint and seclusion in schools, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4247) to prevent and reduce the use of physical restraint and seclusion in schools, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor; (2) the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, if offered by Representative George Miller of California or his designee, which shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; (3) the amendment printed in part B of the report of the Committee on Rules, if offered by Representative Flake of Arizona or his designee, which shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (4) one motion to recommit with or without instructions.  
2.All points of order against amendments printed in the report of the Committee on Rules accompanying this resolution are waived except those arising under clause 9 or 10 of rule XXI.  
3.During consideration of an amendment printed in the report of the Committee on Rules accompanying this resolution, the Chair may postpone the question of adoption as though under clause 8 of rule XX.  
4.It shall be in order at any time through the legislative day of March 4, 2010, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  
5.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of March 4, 2010.  
 
Lorraine C. Miller,Clerk.
